Fish, C. J.
The Civil Code (1910), § 2976, declares: “Whenever an action for divorce, at the instance of either party, is pending, or a suit by the wife for permanent alimony, the wife may, at any regular term of the court in which the same is pending, apply to the presiding judge, by petition, for an order granting to her temporary alimony pending the cause; and after hearing both parties, and evidence as to all the circumstances of the parties and as to the fact of marriage, the court shall grant an order allowing such temporary alimony, including expenses of litigation, as the condition of the husband and the facts of the case may justify.” Section 2979 is ás follows: “ On application for temporary alimony, the merits of the cause are not in issue, though -the judge,, in fixing the amount of alimony, may inquire into the cause and circumstances of the separation rendering the alimony necessary, and in his discretion may refuse it altogether.” Applying these provisions of law to the evidence submitted on a hearing for temporary, *414alimony and counsel fees, pending an action for divorce on the ground of cruel treatment, 'instituted by the wife, the allowance of twenty dollars a month as such alimony for the wife and for the maintenance of a female child less than three years old, the issue of the marriage, and awarding her twenty-five dollars for counsel fees, does not appear to be an abuse of discretion on the part of the court.

Judgment affirmed.


All the Justices concur.